Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Jaegyoo Jang on 2/26/21.

Claim 2 is cancelled
Claim 9 is cancelled
Replace claims 1 and 8 with the following:
1. (Currently Amended) An electrode for a secondary battery, the electrode comprising:
an electrode current collector;
an active material layer formed on the electrode current collector, wherein the active material layer comprises: a binder including polyvinylidene fluoride (PVdF), and a content of the PVdF is 5 wt% to 7 wt%; and
a short-circuit prevention layer formed on the active material layer,
wherein the short-circuit prevention layer comprises a porous polymer fiber web having a plurality of pores, and the porous polymer fiber web is formed of accumulated fibers of a heat-resistant polymer material.

8. (Currently Amended) A method of manufacturing an electrode, the method comprising:
preparing a slurry including an electrode active material having polyvinylidene fluoride (PVdF) as a binder, wherein a content of the PVdF is 5 wt% to 7 wt% based on the electrode active material layer;

preparing a spinning solution by dissolving a heat-resistant polymer material in a solvent;
electrospinning the spinning solution on the electrode active material layer to form a porous polymer fiber web thereon; and
thermally compressing the porous polymer fiber web to form a short-circuit prevention layer formed of a compressed porous polymer fiber web.

Allowable Claims
Claims 1, 3-8, and 10-14 are allowed over the prior art of record.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest alone or in combination, the limitations recited in claims 1, 6, and 8.

	The limitations recited in the instant claims are not disclosed or rendered obvious by the prior art of record. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722